--------------------------------------------------------------------------------

Exhibit 10.3

AMENDMENT NO. 1

TO AGREEMENT AND PLAN OF MERGER

This Amendment No. 1 to the Agreement and Plan of Merger (the "Amendment"),
dated September 14, 2020, is by and among Sphere 3D Corp., an Ontario 
corporation (the "Parent"), Rainmaker Worldwide Inc. (the "Company"), and S3D
Nevada Inc., a Nevada corporation and wholly-owned subsidiary of Parent ("Merger
Sub").  The Parent, the Company and the Merger Sub are collectively referred to
as the "Parties" and individually, a "Party"). 

WHEREAS, the Parties entered into an Agreement and Plan of Merger on July 14,
2020 (the "Merger Agreement"); and

WHEREAS, Section 2.1(a) of the Merger Agreement provides, inter alia, that
"Every share of Company Common Stock issued and outstanding immediately prior to
the Effective Time shall automatically be converted into and represent the right
to receive 1/3rd of one fully paid and nonassessable Parent Common Share (the
"Common Exchange Ratio")."  Section 2.1(a) of the Merger Agreement further
states that "Each share of Company Preferred Stock issued and outstanding
immediately prior to the Effective Time shall automatically be converted into
the right to receive 1/3rd of one fully paid and non-assessable Parent Preferred
Share (the "Preferred Exchange Ratio") and, together with the Common Exchange
Ratio, the "Exchange Ratios")."; and 

WHEREAS, the Parties wish to amend the Exchange Ratios from 1/3rd of one fully
paid and nonassessable Parent Common Share or Preferred Share, as the case may
be, to 1/15th of one fully paid and nonassessable share (the "New Exchange
Ratio"); and 

WHEREAS, Section 2.1(d) of the Merger Agreement provides, inter alia, that "At
the Effective Time, and in accordance with the terms of each warrant to purchase
shares of Company Common Stock ("Company Warrants") that are issued and
outstanding immediately prior to the Effective Time, Parent shall issue a
replacement warrant to each holder thereof providing that such replacement
warrant shall be exercisable for a number of Parent Common Shares equal to the
product of 1/3 the aggregate number of shares of Company Common Stock issuable
in respect of such Company Warrant immediately prior to the Effective Time
multiplied by the Exchange Ratio (the "Replacement Warrants")."  Section 2.1(d)
further states that: "Each Replacement Warrant shall contain appropriate
provision such that the provisions of each Company Warrant (including the
exercise period and the exercise price and provision for adjustment of the
exercise price) shall thereafter be maintained in each such Replacement Warrant
as nearly equivalent as may be practicable in relation to such Company Warrant
except that the exercise price shall be multiplied by 3 to reflect the Exchange
Ratio."; and

WHEREAS, the Parties wish to amend Section 2.1(d) of the Merger Agreement to
provide that such replacement warrant shall be exercisable for a number of
Parent Common Shares equal to the product of the New Exchange Ratio by the
aggregate number of shares of Parent Common Shares issuable in respect of such
Company Stock, and to provide that the exercise price of such replacement
warrant shall now be multiplied by 15. 

--------------------------------------------------------------------------------

WHEREAS, the Parties wish to amend Section 7(f) to provide that the condition
precedent to effect the Merger that the total indebtedness of the Company will
not exceed the total indebtedness reflected on the Company's most recent annual
report published on the OTC Markets on or about May 12, 2020 (the "Annual
Report"), will now reflect that the total indebtedness of the Company on Closing
will not exceed the total indebtedness reflected on the Annual Report, excluding
indebtedness owing between the Company (as borrower) and Parent (as lender) in
the principal amount of $3,105,896.72; and

NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the Parties hereto agree as follows:

1. All capitalized terms not otherwise defined herein shall have the meaning
attributed to them in the Merger Agreement.

2. The first three sentences of 2.1(a) of the Merger Agreement shall be amended
as follows: [Note: deletions are in strike through and additions are in bold and
underline]

"Company Stock.  Every share of Company Common Stock issued and outstanding
immediately prior to the Effective Time shall automatically be converted into
and represent the right to receive 1/3rd 1/15th of one fully paid and
nonassessable Parent Common Share (the "New Common Exchange Ratio") upon
surrender of the Common Certificate or Uncertificated Common Shares which
immediately prior to the Effective Time represented such share of Company Common
Stock in the manner provided in Section 2.2(b) (or, in the case of a lost,
stolen or destroyed Common Certificate, Section 2.2(i)).  Each share of Company
Preferred Stock issued and outstanding immediately prior to the Effective Time
shall automatically be converted into and represent the right to receive 1/3rd
1/15th of one fully paid and nonassessable Parent Preferred Share (the "New
Preferred Exchange Ratio" and, together with the New Common Exchange Ratio, the
"New Exchange Ratios" and each, a an "New Exchange Ratio") upon surrender of the
Preferred Certificate or Uncertificated Preferred Shares in the manner provided
in Section 2.2(b) (or, in the case of a lost, stolen or destroyed Preferred
Certificate, Section 2.2(i))."

The remainder of Section 2.1(a) shall remain unchanged and continue to be
operative.  All subsequent references to Exchange Ratio in the Merger Agreement
shall be read to be "New Exchange Ratio" and shall have the meaning set forth
above.

3. The first two sentences of 2.1(d) of the Merger Agreement shall be amended as
follows: [Note: deletions are in strike through and additions are in bold and
underline]

"Company Warrants.  At the Effective Time, and in accordance with the terms of
each warrant to purchase shares of Company Common Stock ("Company Warrants")
that are issued and outstanding immediately prior to the Effective Time, Parent
shall issue a replacement warrant to each holder thereof providing that such
replacement warrant shall be exercisable for a number of Parent Common Shares
equal to the product of 1/3rd 1/15th the aggregate number of shares of Company
Common Stock issuable in respect of such Company Warrant immediately prior to
the Effective Time multiplied by the New Exchange Ratio (the "Replacement
Warrants").  Each Replacement Warrant shall contain appropriate provision such
that the provisions of each Company Warrant (including the exercise period and
the exercise price and provision for adjustment of the exercise price) shall
thereafter be maintained in each such Replacement Warrant as nearly equivalent
as may be practicable in relation to such Company Warrant except that the
exercise price shall be multiplied by 3 15 to reflect the New Exchange Ratio. 

--------------------------------------------------------------------------------

The remainder of Section 2.1(d) shall remain unchanged and continue to be
operative. 

4. Section 7.2(f) [Conditions to Obligations of Parent and Merger Sub] of the
Merger Agreement shall be amended as follows: [Note: deletions are in strike
through and additions are in bold and underline]

"(f)  The total indebtedness of the Company will not exceed the total
indebtedness reflected on the Company's most recent 10K published on or about
May 12, 2020 $5,000,000, excluding indebtedness owing between the Company (as
borrower) and Parent (as lender) in the principal amount of $3,105,896.72."

5. This Amendment is conditional upon the execution and delivery of a new
secured loan to be issued by Parent to the Company in the principal amount of
US$3,105,896.72, which will include, inter alia, the provision to the Company of
a new cash advance of US$1,850,000, together with the inclusion of the existing
debt owed by the Company to Parent of approximately US$1,255,896.72 (of which
US$150,000 represents fresh capital and the balance of US$1,105,896.72
represents the purchase of existing indebtedness previously owing by the
Company).  The Parent will wire the new advance of US$1,850,000 to the Company's
attorney's trust account immediately following execution of a definitive loan
agreement, to be mutually agreed, and corresponding security registration, and
upon receipt thereof, this Amendment shall become operative and this condition
precedent in Section 5 shall be deemed satisfied. 

6. Except as otherwise provided to the contrary in paragraphs 2, 3, 4 and 5
above, the terms and conditions of the Merger Agreement shall remain unchanged
and in full force and effect.

7. The Parties shall sign such further and other documents, and do and perform
and cause to be done and performed all such further and other acts and things,
as may be necessary or desirable in order to give full effect to this Amendment
and every part hereof.

8. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of Nevada, regardless of the laws that might otherwise govern
under applicable principles of conflict of laws thereof.

9. This Amendment may be executed in several counterparts, each of which so
executed shall be deemed to be an original and such counterparts together shall
be but one and the same instrument.  Delivery by facsimile or by electronic
transmission in portable document format (PDF) of an executed counterpart of
this Amendment is as effective as delivery of an originally executed counterpart
of this Amending Agreement.

--------------------------------------------------------------------------------

10. This Amendment Agreement constitutes the entire agreement between the
Parties with respect to all of the matters herein and its execution has not been
induced by, nor do any of the Parties rely upon or regard as material, any
representations or writings whatever not incorporated herein and made a part
hereof.  This Amendment may not be amended or modified in any respect except by
written instrument signed by all of the parties hereto.

11. This Amendment shall inure to the benefit of and be binding upon the Parties
and their respective successors and assigns.

[Signature Page Follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Amending Agreement as of the
date first written above.

  RAINMAKER WORLDWIDE INC.         Per: /s/ Michael O'Connor     Name:  Michael
O'Connor     Title:    Executive Chairman

 

  SPHERE 3D CORP.         Per: /s/ Peter Tassiopoulos       Name:  Peter
Tassiopoulos     Title:  Chief Executive Officer

 

  S3D NEVADA INC.         Per: /s/ Peter Tassiopoulos     Name: Peter
Tassiopoulos     Title:  Chief Executive Officer

 

[Signature Page to Amendment No. 1 to Purchase Agreement]

--------------------------------------------------------------------------------